Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “stripping the first protective sheet from the glass substrate” is unclear how exactly is this step performed? Is it peeled off? By laser irradiation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (JP 2016-222485) in view of Burkett (US 2015/0060402).
Regarding claim 1, Urabe teaches a laser processing method for drilling a through hole (6) in a glass substrate (1, 4) using a carbon dioxide laser (22) (abstract; p.0006), comprising the steps of: irradiating the carbon dioxide laser on the glass substrate from a side of a surface of the glass substrate on which a first protective sheet (3) for laser processing is adhered so as to form a blind hole (5) (abstract; p.0006; p.0012); stripping the first protective sheet from the glass substrate and thereafter performing an annealing treatment on the glass substrate (p.0016); and performing a polishing process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole (p.0017).
Urabe fails to disclose adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate, and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole.
Burkett teaches a laser processing method for drilling a through hole (510) in a glass substrate (150) (abstract; p.0042-0044), adhering a protective sheet (505) for a 
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser processing method of Urabe, with Burkett, by providing a second protective sheet on the laser irradiated surface prior to the wet-etching process to protect the incident opening from increasing its diameter, and performing wet-etching on only the side of the glass substrate opposite to the laser-irradiated surface to match the diameter of the exit opening with the entry opening of the through hole and therefore avoiding increased processing time and cost.
Regarding claim 2, Urabe and Burkett combined teach the laser processing method as set forth above, wherein a plurality of blind holes are formed in the glass substrate (Urabe; as shown in Fig. 1; p.0014-0015), wherein formation of each of the blind holes of the plurality of blind holes is formed by performing cycle processing in which a single laser pulse is irradiated onto a drilling position in the glass
substrate of a first blind hole (Urabe; p.0014-0015), the laser pulse is moved to and irradiated onto another drilling position in the glass substrate of another blind hole (Urabe; p.0014-0015), and after all of the drilling positions of all the blind holes of the plurality of blind holes are irradiated, repeating the irradiating and moving the laser .
Response to Arguments
112b rejections
The rejections of claims 1 and 2 under 112b are still proper because the limitation “stripping the first protective sheet from the glass substrate” is unclear how exactly is this step performed? Is it peeled off? By laser irradiation?

Prior art rejections
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Burkett drills a through hole in his glass substrate (see FIG. 4A and paragraph [0016] and FIG. 5A and paragraph [0042] which describes laser drilling through the entire thickness of the glass substrate). Although Burkett thereafter treats his glass substrate with an acid etch only on the side opposite the laser irradiation, this acid etch does not convert a blind hole into a through hole. Thus, Burkett teaches away from the claimed process by drilling completely through the glass substrate, with all the detrimental creation of residual stress in the glass substrate. Burkett utilizes acid etching steps only to further enlarge/shape the through hole; see Burkett, paragraph [0044]. Burkett’s use of acid etching does not convert a blind hole into a through hole (recall that Urabe utilizes only polishing of the opposite side of the laser drilled glass to expose the partially drilled blind holes (Abstract .

Regarding claim 2, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/08/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761